         Case 2:18-cv-01620-MAK Document 184 Filed 10/04/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                               CIVIL ACTION

                     v.                        NO. 18-1620

 BLANCHE CARNEY, et al.

                                         ORDER
       AND NOW, this 4 th day of October 2019, upon considering the prose Plaintiffs Petition

for an opinion which we liberally construe as untimely seeking reconsideration (ECF Doc. No.

181) of our September 10, 2019 Judgment (ECF Doc. No. 167), it is ORDERED the pro se

Plaintiffs Request (ECF Doc. No. 181) is GRANTED to clarify our September 6, 2019 Judgment

(ECF Doc. No. 165) mistakenly closed the case before resolving Plaintiffs claims against

remaining Defendant Officer Shaniqua Ford; we vacated this September 6, 2019 Judgment (ECF

Doc. No. 166); issued a new Judgment on September 10, 2019 (ECF Doc. No. 167) confirming

the case is not closed but judgment is entered in favor of Blanche Carney, Gerald May, and

Terrance Clark; and, we continue to proceed with Officer Shaniqua Ford's unopposed Motion to

strike (ECF Doc. No. 173).
